On a motion to dismiss.
MebRick, O. J.
This suit was commenced by attachment, and fifty-three bales of cotton were seized as the property of Rodgers.
The intervenors claimed certain rights upon the cotton, and made the plaintiff and defendant, through his curator ad hoc, parties to their petition of intervention. On the trial of the case the petition of intervention was dismissed, and thereupon the intervenors, by motion in open court, appeal. They have however given bond only in favor of the plaintiff, Allen.
The awrator ad hoc, who filed the answer for the defendant in the lower court, appears in this court and moves to dismiss the appeal, on the ground that the defendant is not named as an obligee in the bond.
The defendant was a necessary party to the proceeding in the lower court and equally so to the' appeal. He ought therefore to have been named as an obligee in the bond, and the objection taken by the curator ad hoc is fatal. V. Robert, Ex’x, v. Ride et al. 11 An. 409.
It is therefore ordered, that the appeal in this case be dismissed, at the costs of the appellant.